Case 1:17-cv-24666-UU Document 129 Entered on FLSD Docket 04/24/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 17-CV-24666-UU-O’SULLIVAN

  MARCO WATTS,

          Plaintiff,

  v.

  CLUB MADONNA, INC., a Florida for-profit
  corporation, and LEROY C. GRIFFITH,

          Defendants.

  _______________________________________/

       NOTICE OF DEFENDANTS’ FAILURE TO COMPLY WITH ORDER [D.E. #128]

          Plaintiff, MARCO WATTS, by and through undersigned counsel, hereby files his Notice

  of Defendants, CLUB MADONNA, INC.’s and LEROY C. GRIFFITH’s Failure to Comply with

  the Court’s March 19, 2019 Order [D.E. #128], and states:

          1.      On March 19, 2019, the Court entered an Order [D.E. #128] granting Plaintiff’s

  Motion to Compel Discovery in Aid of Execution [D.E. #120], and directing that if Defendants

  did not post an appeal bond, they “shall respond to the discovery in aid of execution on or before

  April 19, 2019.”

          2.      As of today’s date, Defendants did not post an appeal bond.

          3.      Defendants have failed to respond to the discovery in aid of execution on or

  before April 19, 2019, as directed by the Court.

          4.      Undersigned counsel corresponded with Defendants’ counsel on Monday, April

  22, 2019, advising that the responses to the discovery in aid of execution were overdue.

  Defendants’ counsel advised that it was his understanding that Defendants were going to post an


                                                       1

                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:17-cv-24666-UU Document 129 Entered on FLSD Docket 04/24/2019 Page 2 of 2



  appeal bond, and that he would advise undersigned counsel regarding same by Tuesday, April

  23, 2019.

          5.      Undersigned counsel received no further communications from Defendants’

  counsel as of the filing of this Notice.

  Respectfully submitted this 24th day of April, 2019.


                                               By: s/ Sundeep K. Mullick
                                                   Lowell J. Kuvin, Esq.
                                                   Florida Bar No. 53072
                                                   Sundeep K. Mullick, Esq.
                                                   Florida Bar No. 18175
                                                   lowell@kuvinlaw.com
                                                   sunny@kuvinlaw.com
                                                   esther@kuvinlaw.com
                                                   Law Office of Lowell J. Kuvin, LLC
                                                   17 East Flagler Street, Suite 223
                                                   Miami, Florida 33131
                                                   Tel.: 305.358.6800
                                                   Fax: 305.358.6808
                                                   Attorneys for Plaintiff

                                     CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on April 24, 2019, I electronically filed the foregoing
  document via CM/ECF which will automatically send a copy to all counsel of record.

                                               By: s/ Lowell J. Kuvin
                                                   Lowell J. Kuvin, Esq.




                                                       2

                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
